BUCHER, J.,
This is a motion by defendant to vacate service of execution *425process following a stay order, notice of which did not reach the sheriff until he had garnished the proceeds of a fire insurance policy of which defendant is the loss-payee.
The simple question is whether a stay order is effective the moment it is signed or whether it has life only upon its being “served”? The question answers itself. There is no requirement that a court order be served on anybody to give it life. Absent any conditional language to the contrary, an order “fives” and is effective immediately. While it is true that practical consideration requires that any such order be eventually delivered, served or disseminated, nevertheless, “the principal effect of a stay of execution is to render improper the issuance of a writ or any action thereunder in violation of the stay while it is in force: 30 Am. Jur. 2d §708; 7 Standard Pa. Prac. §§485, 682.
And now, December 30, 1975, defendant’s motion to vacate service is allowed and the service of the writ of execution on Old Guard Mutual Insurance Company, garnishee, is vacated.
Prothonotary is directed to serve a copy of this opinion forthwith on counsel and the Sheriff of Lancaster County.